DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In claim 1, the “means for rotationally securing” is understood from paragraph 0008 of the specification to refer to a magnet, a spring clip, a small clamp, a bore configured to receive a pin or pin tube, a threaded tripod mount paired with a portion of a pin or pin tube, and equivalents thereof. 
In claims 1 and 9, the “means for releasably securing” is understood from the specification to refer to a socket or cup, a partial hollow sphere, a spherical surface, a partially spherical surface, a spherical hollow, a snap-fit or friction fit configuration, a resilient material, fingers, resilient fingers, extensions of a resilient cup, a hexagonal socket, a hexagonal head, a ball-and-socket joint, a lockable ball head, a living hinge, a rotatable connection, a laterally rotatable and tilted connection, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nehls (2006/0084844; cited by Applicant) in view of Tesar (2015/0141755) and Rodriguez-Navarro et al. (“Rodriguez”; 2018/0296298).
Regarding claim 1, Nehls discloses a device for a surgical workspace (Fig. 1) comprising: 
a retractor 10 with retractor blades 14, 16 operable to retract tissue along an incision in front of the neck of a patient to create a surgical opening for access to cervical vertebrae (Fig. 1 and para. 0001);
a distractor 12, comprising separable distractor frame members 92, 94 and distractor pins 154, 156 configured for fixation to said distractor frame member and cervical vertebrae (para. 0052), said distractor pins fixable, in respect to a longitudinal axis of the patient (Fig. 1), to the distractor frame members directly within distractor tubes 124, 126 of the pins,
said distractor operable to translate the distractor pins, along a distractor rail 90, away from each other, along the superior/inferior axis (the longitudinal axis) of the neck (Fig. 1), when the distractor pins are fixed to the cervical vertebrae, to separate said cervical vertebrae.
Nehls does not explicitly recite a system for visualization of the surgical workspace including a camera assembly and means for rotationally securing the camera assembly and means for releasably securing the camera assembly to the distractor, to a distractor frame member, distractor pin or a distractor tube.
Tesar teaches that a camera can be adjustably mounted by a ball joint to a desired surgical component to provide improved visualization and facilitate surgery (paras. 0003 and 0126). 
Rodriguez teaches that a surgical camera mount can include a magnet 410 (Fig. 4) to facilitate mounting the camera in a desired orientation (paras. 0033 - 0034). The magnet mount is simple to use and removable. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the system of Nehls with a camera mounted to a desired component such as the distractor by a ball joint, in view Tesar, to provide improved visualization and adjustability; and to provide the mount with a removable magnet configuration, in view of Rodriguez, to facilitate simple and accurate mounting of the camera.
Regarding claim 2, it would have been further obvious to form the distractor component of a ferromagnetic material to utilize the magnetic connection of the camera, as taught by Rodriguez (supra). 
Regarding claim 3, the means for rotationally securing the camera assembly comprises a socket configured to rotationally receive a portion of the camera assembly which is at least partially spherical and configured to fit into a spherical hollow of the socket (i.e., a ball joint, as taught by Tesar, comprises a ball and socket connection, supra at claim 1).
Regarding claim 6, the ball joint is locked at a desired position with a knob and actuator (para. 0126 of Tesar). 
Regarding claim 7, the means for rotationally securing the camera assembly to the distractor comprises a ball joint, i.e., a ball-and-socket joint (supra at claim 1).
Regarding claim 8, the camera is releasably secured to the distractor via the magnet mount (supra). It would have been further obvious to mount the camera in any desired manner including on a posterior surface between the distractor frame and the surgical opening, if desired, e.g., to achieve a desired view of the surgical field. 
Regarding claim 9, the magnetic mount (supra at claim 1) releasably secures the camera assembly to the distractor, whereby the camera assembly may be releasably secured to and subsequently released from one distractor pin (or distractor pin tube) and subsequently releasably secured to another distractor pin (or distractor pin tube), as desired.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nehls (2006/0084844; cited by Applicant) in view of Tesar (2015/0141755) and Rodriguez-Navarro et al. (“Rodriguez”; 2018/0296298), as applied to claim 1 above, and further in view of Sava (5,931,777). 
Regarding claims 4 and 5, the device of the combination of Nehls, Tesar and Rodriguez (supra at claim 1) discloses the claimed invention except for explicitly reciting that the socket comprises a resilient material and comprises fingers extending from the socket, or that the socket comprises a cup with a partial spherical hollow comprising resilient material, to encompass or receive a portion of the camera assembly.
Sava teaches that the ball and socket connection of a medical device (e.g., such as a distractor) can comprise a resilient material formed into a cup or socket with a partial spherical hollow and with resilient fingers extending from the cup or socket, to allow for detachability and thorough sterilization (Figs. 5 and 6 and col. 2, lines 4-20).
It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the ball joints of the device of the combination with a resilient material formed into a cup or socket with a partial spherical hollow and with resilient fingers extending from the cup or socket, in view of Sava, to allow for detachability and thorough sterilization.

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive. 
Applicant’s correction of the outstanding claim objections is acknowledged. The claim objections have been withdrawn.
Applicant’s correction of the grounds for rejection under 35 U.S.C. 112 is acknowledged. This rejection has been withdrawn.
Applicant did not comment on the outstanding Claim Interpretation. Accordingly, the interpretation set forth under this section in the Office action is maintained.
Examiner disagrees with each of Applicant’s arguments pertaining to the grounds of rejection under 35 U.S.C. 103 (see Remarks filed 26 July 2022, pages 6-8).
It is first noted that the new limitation added to independent claim 1 is clearly disclosed in the base reference to Nehls (supra). Specifically, Nehls discloses a retractor 10 with retractor blades 14, 16 operable to retract tissue along an incision in front of the neck of a patient to create a surgical opening for access to cervical vertebrae (Fig. 1 and para. 0001). 
Applicant’s main argument is that Tesar teaches only cameras on a retractor and not on a distractor. However, the rejection is based on the premise that it would have been obvious to a person having ordinary skill in the art to mount a camera to a desired surgical component based on the teachings of Tesar. It is noted that a distractor and retractor are very similar, often overlapping structures (e.g., pins passing through retractor blades). Both are surgical tools comprising a rigid frame or track, rigid arms and rigid longitudinal members extending into a surgical opening for separating tissue (e.g. bone, muscle, etc.). There is no reason why a person of ordinary skill in the art would not be motivated to put the camera on any desired component of the system including the retractor and/or the distractor given their similar structure and location within the surgical opening.
Applicant asserts that placing the camera on the distractor can provide a better view of the surgical workspace compared to placement on the retractor. Again, this point is disputed since both the distractor 12 (and its pins 154, 156 and tubes 124, 126) and retractor 10 (and its blades 14, 16) are positioned within the same surgical opening (see Fig. 1 of Nehls, below).  Both would offer a direct view of the surgical opening. 

    PNG
    media_image1.png
    514
    691
    media_image1.png
    Greyscale


Applicant also states that Tesar only teaches positioning cameras on distal portions of the retractor blades. However, Tesar clearly teaches positioning cameras further up the structure approaching or within a central region thereof (see higher one of element 105, Fig. 1A, below). 

    PNG
    media_image2.png
    468
    686
    media_image2.png
    Greyscale


Therefore, the assertion that Tesar only teaches positioning cameras on distal portions of the retractor blades is incorrect. Clearly, based on Tesar and the knowledge and skill generally available to a person having ordinary skill in the art, it would have been obvious to position cameras on any desired portion of a structure extending into a surgical opening, such as anywhere along a retractor blade and/or a distractor tube or pin, as desired. In addition, Applicant argues that cameras on the end would not work in the context of a cervical workspace. However, this argument is without merit both because the cameras are not exclusively on the end (discussed supra) and because the base reference to which cameras would be added (i.e. Nehls) is specifically for an anterior cervical vertebrae workspace (supra). Finally, Applicant argues that the imaging technique would not be suitable for any other structure because it is not in the surgical workspace. However, as discussed above, both the retractor blades and distractor pins/tubes are in the same surgical opening. The imaging technique used with cameras on the blades would be expected to work equally well on the pins/tubes--all are simply structure for separating tissue in a surgical space. 
Applicant did not separately argue the merits of the rejection of claims 2, 3 and 6-9 based on Nehls, Tesar and Rodriguez-Navarro. 
Applicant did not separately argue the merits of the rejection of claims 4 and 5 further in view of Sava. 
For these reasons, the grounds of rejection set forth above are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773